Title: Abigail Adams to Mary Smith Cranch, 5 September 1784
From: Adams, Abigail
To: Cranch, Mary Smith



My dear Sister

 5 September 1784
 Autuel distant from Paris 4 miles

It is now the 5th of September, and I have been at this place more than a fortnight, but I have had so many Matters to arrange, and so much to attend to, since I left London, that I have scarcly touchd a pen. I am now vastly behind hand in many things which I could have wished to have written down and transmitted to my American Friends, some of which would have amused them: and others diverted them. But such a rapid succession of events, or rather occurrences have been crouded into the last two Months of my Life, that I can scarcly recollect them, much less recount them by detail. There are so many of my Friends who have demands upon me, and who I fear will think me neglegent that I know not which to address first.
Nabby has had less of care upon her, and therefore has been very attentive to her pen, and I hope will supply my difficiences.
Auteuel is a Village 4 miles distant from Paris, and one from Passy. The House we have taken is large, commodious, and agreeably situated, near the woods of Bolign Boulogne which belong to the King, and which Mr. Adams calls his park, for he walks an hour or two every day in them. The House is much larger than we have need of, upon occasion 40 beds may be made in it. I fancy it must be very cold in Winter. There are few houses with the privilege, which this enjoys, that of having the saloon as it is called the Appartment where we receive company upon the first floor. This room is very elegant and about a 3d larger than General Warrens Hall. The dinning room is upon the right hand, and the saloon; upon the left of an entry, which has large Glass doors opposite to each other, one opening into the Court as they call it, the other into a large and beautifull Garden. Out of the dinning room you pass through an entry into the kitchen which is rather small for so large a House. In this entry are stairs which you assend, at the Top of which; is a long Gallery fronting the street with 6 windows and opposite each window, you open into the Chambers, which all look into the garden.
But with an expence of 30,000 liveres in looking Glasses there is no table in the house better than an oak Board, nor a carpet belonging to the House. The floors I abhor, made of red tile in the shape of Mrs. Quincys floor cloth tile. These floors will by no means bear water, so that the method of cleaning them is to have them wax’t and then a Man Servant with foot Brushes drives round Your room danceing here, and there, like a merry Andrew. This is calculated to take from your foot every atom of dirt, and leave the room in a few moments as he found it. The house must be exceeding cold in winter. The dinning rooms; of which you make no other use, are laid in small stone like the red tile, for shape and size. The Servants appartments are generally upon the first floor; and the Stairs which you commonly have to assend to get into the family appartments; are so dirty that I have been obliged to hold up my Cloaths as tho I was passing through a cow yard. I have been but little abroad; it is customary in this country for strangers to make the first visit. As I cannot speak the language, I think I should make rather an awkward figure; I have dined abroad several times; with Mr. Adams’es particular Friends the Abbes, who are very polite and civil, 3 Sensible worthy Men. The Abbe Mabble has lately published a Book which he has dedicated to Mr. A. This Gentleman is near 80 years old the Abbe Charnon 75 and Arnou about 50, a fine sprightly Man, who takes great pleasure in obligeing his Friends, their appartments were really nice. I have dinned once at Dr. Franklings, and once at Mr. Barcleys our Consuls, who has a very agreeable woman for his wife, and where I feel like being with a Friend. Mrs. Barcley has assisted me in my purchases, gone with me to different shops &c. Tomorrow I am to dine at Monsieur Grands. But I have really felt so happy within doors, and am so pleasingly situated that I have had little inclination to change the Scene. I have not been to one publick Amusement as yet, not even the opera tho we have one very near us. You may easily suppose I have been fully employed beginning house keeping anew, and Arrangeing my family, to our no small expence and trouble, for I have had bed linnen table linnen to purchase and make, spoons and forks to get made of silver 3 dozen of each, besides tea furniture, china for the table, servants to procure &c. The expence of living abroad I always supposed to be high, but my Ideas were no ways adequate to the thing. I could have furnished myself in the Town of Boston with every thing I have, 20 and 30 per cent cheeper than I have been able to do it here. Every thing which will bear the name of Elegant, is imported from England, and if you will have it, you must pay for it, duties and all. I cannot get a dozen handsome wine Glasses under 3 guineys, nor a pair of small decanters, for less than 1 and half. The only gauze fit to wear is english at a crown per yard, so that realy a guiney goes no further than a Copper with us. For this House Garden Stables &c we give 200 Guineys per year. Wood is 2 Guineys and half per Cord. Coal 6 livers per Basket about 2 Bushel. This article of fireing we calculate at a 100 Guineys per Year. The difference of comeing upon this negotiation to France, and that of remaining at the Hague where the House was already furnisht at the expence of a thousand pounds Sterling, will increase the expence here to 600 Guineys or 700, at a time too, when congress have Cut of 500 Guineys from what they have heretofore given. For our coachman and horses alone, (Mr. Adams purchased a coach in England) we give 15 Guineys per month. It is the policy of this country to oblige you to a certain number of servants, and one will not touch what belongs to the buisness of an other, tho he or she has time enough to perform the whole. In the first place there is a Coachman who does not an individual thing but attend to the Carriages and horses. Then the Gardner who has buisness enough. Then comes the cook, the Maiter de Hotle, his Buisness is to purchase articles into the family and oversee that no body cheats but himself, a valet de Chamber John Briesler serves in this capacity, a femme de Chambre Ester Field serves in this line, and is worth a dozen others, a Coëffeire de Chambre, for this place I have a french Girl about 19 whom I have been upon the point of turning away because Madam will not brush a Chamber. It is not de fashion, it is not her buisness. I would not have kept her a day longer, but found upon inquiry that I could not better myself. Head Hair dressing here is very expensive unless you keep such a Madam in the house. She Sews tolerably well so I make her as usefull as I can, she is more particularly devoted to Madamosel. Ester diverted me yesterday evening by telling me that she heard her go muttering by her chamber door after she had been assisting Nabby in dressing. Ha mon dieu, tis provokeing, tis provokeing. She talks a little english. Why whats the matter Paulin, what is provokeing? Why Mademosel look so pretty I so Mauvai.
There is an other indispensable Servant who is called a Frotteurer. His buisness is to rub the floors, and to do a still dirtier peice of Buisness, for it is the fashion of the country, and against that neither reason convenience or any thing else can stand, or prevail, tho there is plenty of land and places sufficiently convenient for Buildings, no such thing is known out of your own House, to every appartment of which, you have accommadations. But I hate them as a part of their poison.
We have a servant who acts as Maiter de Hottle, whom I like at present, and who is so very gracious as to act as footman too, to save the expence of an other servant; upon condition that we give him a Gentlemans suit of cloath in lieu of a Livery. Thus with 7 servants and hireing a chore woman upon occasion of company, we may possibly make out to keep house; with less we should be hooted at as ridiculous and could not entertain any company. To tell this in our own Country would be considerd as extravagance, but would they send a person here in a publick Character to be a publick jeast. At Lodgings in Paris last year, during Mr. Adams negotiations for a peace, it was as expensive to him as it is now at house keeping without half the accommodations.
Washing is an other expensive article. The servants are all allowed theirs; besides their wages, our own cost us a Guiney a week; I have become Steward and Book keeper determining to know with accuracy what our expences are, and to prevail with Mr. Adams to return to America if he finds himself straigtned as I think he must be. Mr. Jay went home because he could not support his family here, with the whole Sallery. What then can be done, curtailled as it now is with the additional expence. Mr. Adams is determined to keep as little company as he possibly can, but some entertainments we must make and it is no unusual thing for them to amount from 50 to 60 Guineys at a time. More is to be performed by way of negotiation many times at one of these entertainments, than at 20 serious conversations, but the policy of our country has been, and still is, to be a penney wise, and a pound foolish. We stand in sufficient need of oconomy, and in the curtailment of other salleries I suppose they thought it absolutely necessary to cut of their foreign ministers, but my own interest apart, the system is bad, for that Nation which degrades their own ministers by obligeing them to live in narrow circumstances cannot expect to be held in high estimation themselves. We spend no evening abroad, make no suppers attend very few publick entertainments or spectacles as they are called, and avoid every expence which is not held indispensable. Yet I cannot but think it hard, that a Gentleman who has devoted So great a part of his Life to the publick service, who has been the means in a great measure, of procureing such extensive territories to his country, who saved their fisheries, and who is still Labouring to procure them further advantages; should find it necessary so cautiously to Calculate his pence for fear of over running them. I will add one more expence. There is now a court mourning and every foreign minister with his family must go into mourning, for a prince of eight years old whose Father is an ally to the King of France, this mourning orderd by the Court and to be worn Eleven days only: poor Mr. Jefferson had to hie away for a Tailor to get a whole black silk suit made up in two days, and at the end of Eleven days should an other death happen, he will be obliged to have a new Suit of mourning of Cloth, because that is the Season when Silk must be cast of. We may groan and scold but these are expences which cannot be avoided. For Fashion is the Deity every one worships in this country and from the highest to the lowest you must submit. Even poor John and Ester had no comfort amongst the servants, being constantly the Subjects of their ridicule, untill we were obliged to direct them to have their Hair drest. Ester had several Crying Spells upon the occasion that she should be forced to be so much of a fool: but there was no way to keep them from being trampled upon but this; and now they are a la mode de Paris, they are much respected. To be out of fashion is more criminal than to be seen in a state of Nature to which the Parissians are not averse. What my dear Sister can you conceive of the Manners of a Country, one city of which has 52 thousand licenced unmarried women, Who, are so lost to a sense of shame, and virtue, as publickly to enter their Names at the police, for abandoned purposes. This I heard from the mouth of one of the Abbee’s who is a man of virtue, and unblemished Character.
Sunday here bears the nearest resemblance to our commencement and Elections days. Every thing is jolity and mirth and recreation.
But to quit these subjects, pray tell me how you all do. I long to hear from you. House and Garden with all its decorations, are not so dear to me as my own little Cottage connected with the Society I used there to enjoy, for out of my own family I have no attachments in Europe, nor do I think I ever shall have. As to the language I speak it a little, bad grammer, and all, but I have So many French Servants that I am under a necessity of trying.
Could you my sister and my dear cousins come and see me, as you used to do, walk in the Garden and delight ourselves in the alcoves and Arbours, I should enjoy myself much better. When Mr. Adams is absent, I set in my little writing room, or the chamber I have discribed to Betsy, and read, or sew. Nabby is for ever at her pen, writing or learning French. Sometimes company and sometimes abroad we are fully employed.
Who do you think dined with us the other day. A Mr. Mather and his Lady son of Dr. Mather and Mrs. Hay who have come to spend the winter in France; I regret that they are going to some of the provinces. To day Mr. Tracy Mr. Williams Mr. Jefferson and Humphries are to dine with us, and one day last week we had a company of 27 persons. Dr. Frankeling Mr. Hartly and his Secretary &c. &c. But my paper warns me to close. Do not let any body complain of me. I am going on writing to one after an other as fast as possible. If this vessel does not carry them the next will. Give my Love to one of the best Men in the world. Affectionately Yours.

A A

